United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3515
                                   ___________

Martin H. Tonn; Lorraine A. Tonn,    *
                                     *
                 Appellants,         * Appeal from the United States
                                     * Tax Court.
    v.                               *
                                     *     [UNPUBLISHED]
Commissioner of Internal Revenue,    *
                                     *
                 Appellee.           *
                                ___________

                             Submitted: July 3, 2002

                                  Filed: July 15, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Martin H. Tonn and his wife, Lorraine A. Tonn, appeal from a decision of the
tax court finding they owed deficiencies and additions to tax. After carefully
reviewing the record, we affirm for the reasons stated by the tax court. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-